NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           DEC 01 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 10-10506

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00052-MHP-1

  v.
                                                 MEMORANDUM *
CANDELARIO CANO-GOMEZ,

              Defendant - Appellant.



                  Appeal from the United States District Court
                      for the Northern District of California
                 Marilyn H. Patel, Senior District Judge, Presiding

                      Argued and Submitted October 11, 2011
                            San Francisco, California

Before: HUG, KLEINFELD, and W. FLETCHER, Circuit Judges.




       Candelario Cano-Gomez appeals the district court’s denial without first

holding an evidentiary hearing of his motion to dismiss the indictment for illegal

reentry following his 2004 deportation in violation of 8 U.S.C. § 1326(a). Cano-



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Gomez failed to “allege facts with sufficient definiteness, clarity, and specificity to

enable the trial court to conclude that contested issues of fact exist[ed].” United

States v. Howell, 231 F.3d 615, 620 (9th Cir. 2000); see also United States v. Zone,

403 F.3d 1101, 1106 (9th Cir. 2005) (affirming denial of motion to dismiss

indictment without evidentiary hearing because defendant “ha[d] not presented any

evidence [to support his allegation] of undue coercion” by federal authorities).

Accordingly, the district court did not abuse its discretion in declining to hold an

evidentiary hearing before dismissing Cano-Gomez’s motion to dismiss. See

United States v. Schafer, 625 F.3d 629, 635 (9th Cir. 2010) (denial of evidentiary

hearing reviewed for abuse of discretion).




AFFIRMED